Citation Nr: 0810958	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD), previously 
considered as bronchitis with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1950 to September 1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to a higher evaluation for service connected 
COPD.  The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge held at the RO in January 
2008.  At that hearing, the veteran moved for advancement of 
his case on the docket, due to his age and health status.  In 
March 2008, the undersigned granted the motion.

The Board notes that the veteran has repeatedly stated that 
he can no longer work due to his service connected COPD.  
This appears to be a claim for a total disability rating 
based on individual unemployability.  Further, the veteran's 
combined schedular evaluation appears to meet the basic 
eligibility requirements of 38 C.F.R. § 416(a).  This issue 
is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the January 2008 Travel Board hearing, the veteran 
stated that his condition had grown worse since the most 
recent August 2006 VA examination.  He indicated that over 
the past year, he has had private treatment, including 
several hospitalizations, because of the increased severity 
of his COPD symptoms.  A new examination is indicated to 
obtain current medical findings identifying the degree of 
impairment due to disability from the veteran's COPD. 

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.

Finally, in light of recent decisions by the United States 
Court of Appeals for Veterans Claims (the Court), additional 
notice to the veteran is required in connection with his 
claim for increased evaluation.  Under Vazquez-Flores v. 
Peake, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations and Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) regarding 
notice of evaluation criteria.).

2.  The veteran should be asked to provide 
a completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
VA, to assist in obtaining any outstanding 
records of pertinent medical treatment for 
COPD.  Specifically noted in this regard 
are records of pertinent treatment 
received since August 2004, including from 
Dr. SCP at the AFCA, and Dr. UA (both 
identified on January 2008 correspondence 
received from the veteran at the time of 
his hearing), as well as any such records 
from the Sierra Vista Hospital.  If 
completed forms are obtained, the RO 
should take appropriate steps to obtain 
all identified private treatment records.  
In the alternative, the veteran should be 
asked to provide complete private 
treatment records.

3.  The RO should obtain updated VA 
treatment records from VAMC Tucson and all 
associated clinics, any other facility 
identified by the veteran or in VA 
records.  

4.  The RO should schedule the veteran for 
a VA Respiratory (Obstructive, 
Restrictive, and Interstitial) 
examination.  Full Pulmonary Function 
Testing (PFT) results must be provided.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

